Citation Nr: 1220971	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to July 13, 2010, in excess of 50 percent prior to February 3, 2011, and in excess of 70 percent on or after February 3, 2011 for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for the grant of a total rating based on individual unemployability (TDIU) prior to February 3, 2011.

3.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2008, August 2010, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the Veteran presented testimony at a personal hearing conducted in Denver before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

During his hearing and in an April 2012 statement, the Veteran withdrew his claim for entitlement to an increased rating for service-connected diabetes mellitus type II in excess of 20 percent disabling.  Accordingly, this issue is no longer in appellate status.  38 C.F.R. § 20.204.  

The issue of entitlement to aid and attendance benefits was raised in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for service-connected peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective June 7, 2007 to April 9, 2010, the evidence reflects that the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.

2.  Effective June 1, 2010, the evidence reflects that the Veteran's service-connected PTSD manifests with occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation and impaired impulse control.

3.  The evidence reflects that the Veteran was unemployable due to his service-connected disabilities effective June 1, 2010.


CONCLUSIONS OF LAW

1.  Effective June 7, 2007 to April 9, 2010, the criteria for a 50 percent disability evaluation for PTSD were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).  

2.  Effective June 1, 2010, the criteria for a 70 percent disability evaluation for PTSD, but no higher, were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 

3.  The requirements for an effective date of June 1, 2010, for the grant of TDIU have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in June 2007 before service connection was granted in April 2008 was legally sufficient, VA's duty to notify in this case has been satisfied.  

Similarly, the Veteran is challenging the initial effective date assigned after the June 2011 rating decision grant of TDIU.  Thus, because the notice that was provided to the Veteran in June 2010 before TDIU was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  A review of the VA examinations of record reflect that they fully address the rating criteria and explain the impact of the Veteran's PTSD on his daily activities and ability to maintain gainful employment.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Entitlement to an initial disability rating in excess of 30 percent prior to July 13, 2010, in excess of 50 percent prior to February 3, 2011, and in excess of 70 percent on or after February 3, 2011 for service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Veteran was assigned a 30 percent rating effective June 7, 2007, a temporary 100 percent rating effective April 9, 2010 to June 1, 2010 due to PTSD treatment, a 30 percent rating effective June 1, 2010, a 50 percent rating effective July 13, 2010, and a 70 percent rating effective February 3, 2011.

After considering the laws and regulations as set forth above, the Board finds that the Veteran is entitled to a 50 percent rating prior to June 1, 2010 and then a 70 percent rating from June 1, 2010, and no higher.

The Veteran filed his initial claim for PTSD in June 2007.  An August 2007 Vet Center record reflected that the Veteran had occasional suicidal and homicidal thoughts but no plans to carry out these thoughts.  A January 2008 record indicated that the Veteran's girlfriend of approximately three years wanted to get married but the Veteran did not want to.  

During his March 2008 VA examination, the Veteran reported that he had nightmares three times per month and had suicidal ideations about three times per month.  He retired from his job in April 2007 and reported that he liked working by himself.  He added that he did not miss work due to his PTSD but instead started coming in late prior to his retirement because he was not motivated.  The Veteran had been married for 33 years until his divorce in 1996 and had five children, eleven grandchildren, and three great grandchildren, with whom he reported a close relationship.  He denied significant friendships but had many acquaintances.  The Veteran reported that since his divorce he had four or five girlfriends but had difficulty in establishing a great degree of closeness within these relationships.  He did belong to a retired veteran's organization but did not find this fulfilling.  

Upon examination, the Veteran displayed some soft signs of a thought disorder in that he hears things that are not there and believes people are following him at times.  His thought processes, communication, and social function were impaired, in that he has difficulty maintaining closeness in a relationship and has had difficulty with anger.  Additionally, his employment has been mildly impaired over the years by his anger issues and lack of drive to move forward in his job.  

The examiner diagnosed PTSD and single episode major depression and assigned a GAF score of 52.  The examiner stated that there was an occasional decrease in the Veteran's work efficiency or there were intermittent periods of inability to perform occupational tasks due to signs and symptoms but the Veteran was generally able to function satisfactorily.  The examiner thought that the Veteran's depression and PTSD symptoms had worsened since he retired in April 2007.  She referenced his suicidal ideation about three times per month and his symptoms of paranoia and soft thought disorder.  The examiner commented that his depression was consistently approaching the severe range of dysfunction.  

An April 2008 Vet Center record indicated that the Veteran was in the process of breaking up with his girlfriend.  In July 2008, his ex-girlfriend had a restraining order against him and he had thoughts of killing her.  In January 2009, the Veteran reported that in December 2008, he broke the restraining order and was due in court in February.  He added that the break up and other problems he had in 2008 made him think of killing himself and those he felt were responsible for his problems.  

The Veteran had another VA examination in connection with his claim in January 2009.  He reported involvement in some church and retired veteran's organization activities.  In December 2008, he was jailed overnight due to a violation of a restraining order and again in March 2008 for failing to appear in court for a traffic ticket.  The Veteran had financial problems, to include weekly gambling and overspending.  The assigned GAF score was 52.  The examiner indicated that the Veteran's PTSD manifested with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but was generally functioning satisfactorily with regard to routine behavior, self care, and normal conversation.  The Veteran stated that the past year had been particularly rough due to problems associated with the relationship with his ex-girlfriend and also due to significant physical problems, pain, and sleep disturbances.  

In December 2009, the Veteran began participating in a domestic violence treatment program following the issuance of a no contact order for harassment and domestic violence.  A March 2010 Vet Center record noted that the Veteran was contemplating changing churches because of his ex-girlfriend.  He saw his grandchildren more often but was not finding his work at the club satisfying.  

The above evidence reflects that the Veteran had impaired judgment, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Although he did report suicidal ideations, the Board concludes that the evidence as a whole more nearly approximates the criteria for a 50 percent rating prior to the assignment of his temporary 100 percent rating effective from April 9, 2010 to June 1, 2010.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411. 

In April 2010, the Veteran began treatment at the VAMC.  Upon entrance to the program, he was assigned a GAF score of 40 and at the end of the program, he had a GAF score of 45.  At discharge, the examiner stated that the Veteran could not maintain employment at his age and with his medical and psychiatric problems.  He received a temporary 100 percent rating from April 9, 2010 to June 1, 2010.  

During his July 2010 VA examination, the Veteran reported auditory hallucinations most nights after he wakes up from nightmares that last a brief period of time.  The Veteran had a relationship of six months duration.  He lived with his son and granddaughter and visited his family at family functions.  The Veteran worked as a DJ at social functions.  He had suicidal ideations.  The examiner observed that the Veteran had difficulty with both short and long term memory.  A GAF score of 54 was assigned.  

The examiner summarized that the Veteran had conflict in relationships, had limited social support, had symptoms of anxiety and depression, had difficulty sleeping, isolated himself and had limited interest in activities, and had difficulty concentrating.  The Veteran was retired but lacked motivation and did not complete the tasks he wants to do for the day.  The examiner stated that his symptoms were severe enough to interfere with occupational and social functioning.  The examiner found that the Veteran's prognosis was guarded.

The Veteran had another VA examination in February 2011.  The examiner commented that he was able to maintain activities of daily living but was not employable from a psychiatric standpoint due to his PTSD.  The examiner indicated that the Veteran's PTSD was chronic and severe and assigned a GAF score of 48.  The examiner summarized that the Veteran had occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, and mood due to symptoms of suicidal ideation, frequent panic symptoms and depression affecting his ability to function independently, appropriately, and effectively, impaired impulse control with unprovoked irritability, and periods of violence, some neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  

The Board finds that a 70 percent rating, but no higher, is warranted from June 1, 2010 to the present.  The Board finds it significant that at the time of his discharge from the VAMC, the examiner stated that the Veteran could not maintain employment at his age and with his medical and psychiatric problems.  Additionally, the records reflect that the Veteran's symptoms appeared to worsen after his VAMC treatment as the examiners noted that he had difficulty with both his short and long term memory, had a guarded prognosis, and had occupational and social impairment with deficiencies in most areas.  However, he does not meet the criteria for a 100 percent rating as total occupational and social impairment has not been shown.  Although the Veteran has difficulties with relationships with women and has few close friends, he does maintain relationships with his family and a few people.  Thus, the Board finds that a 70 percent evaluation is appropriate effective June 1, 2010.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his service-connected PTSD reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  Consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Entitlement to a TDIU prior to February 3, 2011.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, 
for an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The United States Court of Appeals for the Federal Circuit has held that, once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

VA received the Veteran's claim for TDIU on June 18, 2010.  As reflected above, at the time of the Veteran's discharge following his VA PTSD treatment, the examiner indicated that the Veteran was unable to work in part due to his PTSD.  The Board notes that the Veteran was admitted for his PTSD on April 11, 2010 and discharged May 27, 2010.  The Board concludes that because it is factually ascertainable that the Veteran was unemployable based on his PTSD within the one year period prior to the receipt of his claim, an earlier effective date of June 1, 2010 for the grant of TDIU is assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).


ORDER

A 50 percent rating effective June 7, 2007, to June 1, 2010, for service-connected PTSD is granted.

A 70 percent rating effective June 1, 2010, but no higher, for service-connected PTSD is granted.

An effective date of June 1, 2010, for the grant of TDIU is granted.


REMAND

3.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

During his hearing, the Veteran testified that his peripheral neuropathy of his bilateral lower extremities had increased in severity since his last VA examination in July 2010.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Board concludes that because the Veteran has indicated that his legs have worsened in severity, which he is competent to report, that a remand for another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA records dated from June 2011 to the present.

2.  After the forgoing is completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected peripheral neuropathy of the left and right lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected peripheral neuropathy of the left and right lower extremities.  The examiner should report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the left and right lower extremities under the applicable rating criteria, 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The examiner should also comment as to the impact of peripheral neuropathy of the left and right lower extremities on the Veteran's daily activities and his ability to maintain employment.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


